FILED
                              NOT FOR PUBLICATION                            OCT 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ALVARO DIAZ, a.k.a. Alvaro Alexander              No. 12-71844
Diaz,
                                                  Agency No. A087-682-753
               Petitioner,

  v.                                              MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Alvaro Diaz, a native and citizen of Guatemala, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny in part and grant in part the petition for review, and

we remand.

      We reject Diaz’s contentions regarding streamlining because the BIA did not

issue a streamlined decision.

      Diaz has not challenged the agency’s finding that his application for asylum

is untimely. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not supported by argument are deemed waived). Thus, we deny the petition

for review as to his asylum claim.

      Substantial evidence supports the agency’s denial of CAT relief because

Diaz failed to establish that it is more likely than not he will be tortured if returned

to Guatemala. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011).

      However, in denying Diaz’s withholding of removal claim, the agency found

Diaz failed to establish past persecution or a fear of future persecution on account

of a protected ground. When the IJ and BIA issued their decisions in this case they

did not have the benefit of this court’s decisions in Henriquez-Rivas v. Holder, 707

F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir.

                                            2                                     12-71844
2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s

decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of

W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Diaz’s withholding of

removal claim to determine the impact, if any, of these decisions. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of this remand, we do

not reach Diaz’s remaining challenges to the agency’s denial of his withholding of

removal claim at this time.

      The parties shall bear their own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                     12-71844